             Case 3:19-cv-06025-BJR Document 87 Filed 03/29/21 Page 1 of 6




 1                                                        The Honorable Barbara J. Rothstein

 2

 3

 4

 5

 6                            UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF WASHINGTON
 7
                                       AT TACOMA
 8
     WILLIAM T. WHITMAN, individually and          NO. 3:19-cv-06025-BJR
 9   on behalf of all others similarly situated,
                                                   DECLARATION OF AMY PRESTEGAARD
10                 Plaintiff,
11
     vs.
12
     STATE FARM LIFE INSURANCE
13   COMPANY, an Illinois corporation,
14                 Defendant.
15

16

17

18

19

20

21

22

23

24

25
                                                                 Betts
                                                                 Patterson
     DECLARATION OF AMY PRESTEGAARD –                            Mines
                                                                 One Convention Place
     NO. 3:19-cv-06025-BJR                                       Suite 1400
                                                                 701 Pike Street
                                                                 Seattle, Washington 98101-3927
                                                                 (206) 292-9988
             Case 3:19-cv-06025-BJR Document 87 Filed 03/29/21 Page 2 of 6




                          DECLARATION OF AMY PRESTEGAARD

I, Amy Prestegaard, have personal knowledge of the information below and declare as follows:

        1.       I am currently a Life/Health New Business and Service Director for State Farm

Mutual Automobile Insurance Company, with a primary focus on life/health underwriting. In this

role, I have responsibilities for underwriting philosophy and guidelines, underwriting manuals,

and underwriting quality. I first joined State Farm in March 1998 as a life insurance underwriter,

and have worked for nearly 23 years as an underwriter, underwriting supervisor, underwriting

analyst, Life/Health Underwriting Manager, and Life/Health Underwriting Director. During my

career, I have earned several professional designations. I am a Fellow of the Academy of Life

Underwriting (FALU), a Chartered Life Underwriter (CLU), and a Fellow of the Life Management

Institute (FLMI). In addition, I have been involved in two leading industry groups, the Association

of Home Office Underwriters (AHOU) and the American Council of Life Insurers (ACLI). From

2015 to 2020, I served on the AHOU Executive Council, and I served a term as AHOU President

from 2018 to 2019. I have been involved with the ACLI Risk Classification Committee as a voting

member from 2017 to 2020, and as an interested party in 2021.

        2.       I understand that this lawsuit involves claims against State Farm relating to

Universal Life Insurance plan issued on Form 94030 (“the Policy” or “Universal Life”)—a product

that State Farm offered from 1994 to 2004. I have experience underwriting what I estimate to be

thousands of Universal Life policies during the period from 1994 to 2004. The balance of my

Declaration describes facts within my knowledge relating to underwriting and administration of

the Policy.

        3.       I understand that the current litigation involves a provision in the Universal Life

Policy that states that an Insured’s cost of insurance rate is “based on the insured’s age at the policy

anniversary, sex, and applicable rate class.” From my experience at State Farm, I understand this
                                                   1
            Case 3:19-cv-06025-BJR Document 87 Filed 03/29/21 Page 3 of 6




language to refer to the process by which a rate is assigned to an individual insured, not the process

by which State Farm develops its underlying rate schedule for cost of insurance charges. Consistent

with this language, and during the relevant time period, each Insured’s monthly cost of insurance

rate would be based on the three listed factors—that Insured’s age at each anniversary of the

Insured’s purchase of the policy, the Insured’s sex, and the Insured’s rate class as determined

through the underwriting process. A critical driver of rate class is the distinction between adult

Insureds who use tobacco and those who do not. All adult insureds are divided into Tobacco or

Non-Tobacco rate classes, and then may be assigned other rate class distinctions depending on

other health characteristics discussed below.

       4.       Although my specialty is underwriting, I have a general understanding of the role

of State Farm independent contractor agents in the application process. At all relevant times, the

application process generally preceded the involvement of underwriting, and I and those

underwriting employees who I supervised interacted with State Farm agents and State Farm

customers during the application and underwriting process for Universal Life policies. During the

relevant time, when a customer expressed interest in applying for a Universal Life policy, State

Farm agents would gather initial information about the customer’s age, sex, and likely rate class.

As discussed in more detail below, State Farm at all relevant times used the customer’s individual

age at the policy anniversary, sex, and applicable rate class to assign each customer’s cost of

insurance rate from State Farm’s rate tables for this Policy.

       5.       After collecting initial information about the customer’s age, sex, tobacco use, and

other health characteristics bearing on the customer’s likely rate class, the State Farm agent would

prepare an illustration showing how the product might perform for that customer over the

customer’s lifetime and upon his or her death. During much of the relevant time period,



                                                  2
            Case 3:19-cv-06025-BJR Document 87 Filed 03/29/21 Page 4 of 6




independent contractor sales agents had access to and could utilize as part of their sales process a

physical rate book with tables identifying pre-determined cost of insurance rates based on the age,

sex, and rate class. State Farm also developed an electronic system to produce illustrations that

used the applicable rate class. Notably, at this stage, the State Farm agent would be able to estimate

only a likely rate class given the preliminary nature of the information. If the customer was

satisfied with the illustrated information and wanted to purchase the policy, the customer would

complete an application and then proceed to the underwriting process. This process was followed

throughout the relevant time frame.

       6.       Crucially, a customer’s “applicable rate class” could be determined only after the

customer underwent the underwriting process. At all relevant times, the primary function of the

underwriting process for life insurance was to determine whether State Farm would issue a policy

as applied for, make a counter-offer to provide insurance at a different applicable rate class

underwriting determined was appropriate, or to decline the application. Underwriters considered a

variety of individualized factors and information unique to each customer in determining

insurability and assigning a rate class for Universal Life Policies. This consideration included, but

was not limited to, whether the customer used tobacco and other information bearing on the

customer’s health and health history, and other factors. Between 1994 and 2004, customers also

frequently underwent a medical examination that would include vitals, blood and urine testing,

and other medical tests, such as chest X-rays or electrocardiograms when required, based on

coverage amounts applied for.

       7.       After confirming the information provided by a customer and reviewing the results

of any medical examination and other information gathered through underwriting process, State

Farm’s underwriting department would make a determination about the customer’s insurability



                                                  3
            Case 3:19-cv-06025-BJR Document 87 Filed 03/29/21 Page 5 of 6




and also assign the “applicable” rate class for that Insured. Again, the rate class for an adult Insured

would reflect Tobacco or Non-Tobacco, as well as either a standard rate class, or a substandard

rate class that might be applicable to a customer. If the additional information or considerations

resulted in a different applicable rate class from the one quoted by the State Farm agent and applied

for by the customer, the State Farm agent would be notified of the underwriting decision to

determine the customer’s willingness to purchase the life insurance product with the adjusted

applicable rate class.

       8.       At all relevant times, once the underwriting department assigned a applicable rate

class, State Farm would determine the customer’s cost of insurance rate using the same rate table

information referenced above—that is, State Farm’s pre-existing cost of insurance rate tables for

this product. Those tables set out the company’s cost of insurance rates in groupings organized by

age, sex, and rate class, so once the customer’s rate class was established through the underwriting

process, the cost of insurance rate could be readily determined based on the customer’s rate class,

the customer’s sex, and the customer’s age at each policy anniversary.

       9.       During the relevant time period, customers sometimes had discussions with

underwriters and their State Farm agent to inquire about the underwriting process for assigning an

applicable rate class. I have had discussions with State Farm universal life customers about this.

For instance, customers would ask what factors are considered by State Farm underwriting when

assigning a rate class. When that happens, I and my colleagues would inform customers that an

insured’s rate class is based on their health, health history, and other factors, as well as their age

and sex. State Farm establishes these Insured-specific criteria in order to focus the underwriting

process on standardized criteria for determining a customer’s cost of insurance rate. The Insured’s

age, sex, and applicable rate class are the insured-specific factors used in assigning cost of



                                                   4
          Case 3:19-cv-06025-BJR Document 87 Filed 03/29/21 Page 6 of 6




insurance rates. State Farm applies those to the companies’ underlying cost of insurance rate

structure and rate tables to determine the rate for each customer.

       10.      In line with the Policy language, which states that a rate class “will be determined

for the Initial Basic Amount and each increase in the Basic Amount,” the underwriting department

generally became or becomes involved once again when a customer wanted to increase his or her

coverage under an existing Universal Life policy. If a customer had purchased a guaranteed

insurability option rider that allowed them to increase the death benefit at certain intervals without

additional underwriting, there would be no substantive underwriting review. Apart from this

exception, underwriting would be required for each increase in coverage under a Policy. The

process for determining a rate class applicable to the additional coverage was generally the same

as the process outlined above.

       11.     To the best of my knowledge, I have never seen the internal mortality tables that

State Farm used during the ratemaking process. I did not use or consult such tables in the

underwriting process, nor did I train anyone in the underwriting department to do so.

       I declare under penalty of perjury under the laws of the United States of America that the

                                                26
foregoing is true and correct. Executed on this ____th day of March, 2021, in Waynesville, Illinois.




                                                                     Amy Prestegaard




                                                  5
